3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-4 and 6-9 are presented for examination.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 
The prior art of record does not teach or suggest individually or in combination about a numerical controller that uses a simulation screen displayed on a touch display unit so as to edit operation data on an industrial machine and the numerical controller comprising an editing data storage, a touch operation reception unit, an operation identifying unit, a setting screen data extraction unit, an editing processing unit, a setting screen output unit, and an editing data generation unit that generates the editing data based on tool information, machining shape information on a machining shape in a tool indicated by the tool information, machining path information on a machining path in the tool indicated by the tool information and the machining shape indicated by the machining shape information and operation type information on the operation type.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/SURESH SURYAWANSHI/            Primary Examiner, Art Unit 2116                                                                                                                                                                                            2